DETAILED ACTION
In Applicant’s Response filed 6/25/2021, Applicant has amended claims 1 and 19. Claims 9-10, 20-21 and 25 have been cancelled. Currently, claims 1-8, 11-19 and 22-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Independent claims 1 and 19 are allowable (as discussed in detail below). Claims 4 and 12, which were previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on 2/25/2019, is hereby withdrawn and claims 4 and 12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander McGee on7/22/2021.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 5, line 3: “adjacent the limb” has been changed to --adjacent to the limb--.
Claim 8 is CANCELLED
In claim 13, line 1: “said cuff is movable” has been changed to --said cuff is configured to be movable--.
In claim 17, lines 1-2: “said at least one tether comprises a strap and a strap adjuster” has been changed to --said at least one tether further comprises a strap adjuster--.

Allowable Subject Matter
Claims 1-7, 11-19 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claims 1 and 19 could either not be found or was not suggested in the prior art of record. The subject matter not found was at least one tether a pocket attached to said cuff and defining a storage location to hold said strap in a gathered configuration for deployment to an extended configuration to couple said cuff to the restraining point, in combination with the other elements in the claims.
The prior art references of record do not disclose or suggest a pocket defining a storage location for a tether strap as claimed. In particular, the prior art device of Leary (US 4204534) is a restraint apparatus including at least one tether comprising a strap that is attached to said cuff and configured to couple said cuff to a restraining point (straps 36 are attached to one end of main body 22 - col 2 lines 54-55; shown in figs 2-3; the straps 36 are tied at 45 to bed frame 18 to restrain an individual 10 - col 3 lines 12-15; fig 1). The straps are passed through loop members 38 formed by a strap keeper that is attached to the outer sheet 28 (col 2 lines 57-67) and the keeper maintains the straps in a fixed relationship to the band when in a wrapped mode (Leary claim 1). This wrapped configuration is interpreted as being a storage location because the device is in a wrapped state but not wrapped about a limb as shown in fig 5. Leary does not, however, disclose a pocket defining a storage location for the straps 36. Hopman (US 20130110019) teaches a tourniquet device which includes a strap 314 that is folded/stowed within a pocket (fig 33; also, fig 42 shows the auxiliary strap 314 extended from within the pocket in the main body). There would be no motivation, however, to add the pocket in Hopman to the cuff of Leary because the loop members 38 formed by the strap keeper in Leary function to hold or maintain the straps in a fixed configuration when wrapped for storage. Also, such a modification would change how the Leary device operates because it would not be possible to wrap the straps about the cuff for storage if they were, instead, stored in a pocket. 
The remaining prior art of record does not cure the deficiencies of Leary and/or Hopman. 
Claims 2-7, 11-18 and 22-24 are allowed insofar as they depend directly or indirectly from either claim 1 or claim 19 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAITLIN A CARREIRO/Examiner, Art Unit 3786